FILED
                             NOT FOR PUBLICATION                            FEB 26 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ENGILBERTO LOPEZ,                                No. 13-70376

               Petitioner,                       Agency No. A090-340-299

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Engilberto Lopez, a native and citizen of Mexico, petitions pro se for review

of the Board of Immigration Appeals’ order dismissing his appeal from the

decision of an immigration judge (“IJ”) denying Lopez’s application for

cancellation of removal. We dismiss the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the agency’s determination that Lopez did not

merit cancellation of removal in the exercise of discretion. See Bermudez v.

Holder, 586 F.3d 1167, 1169 (9th Cir. 2009) (per curiam).

      Lopez’s contentions that he qualifies for cancellation of removal, that his

removal will cause him to suffer extreme hardship, and that the agency did not

carefully review his cancellation application are not colorable questions of law that

would invoke our jurisdiction. Id. (“‘[A]ny challenge of an [IJ’s] discretionary

determination must present a colorable claim’ in order for this court to exercise

jurisdiction.” (citation omitted)).

      PETITION FOR REVIEW DISMISSED.




                                          2                                    13-70376